PER CURIAM.
AFFIRMED. See Punsky v. Clay County Sheriff’s Office, 18 So.3d 577, 584 (Fla. 1st DCA 2009) (“[I]f the employer’s medical testimony shows that several non-work related factors or conditions are the cause of a heart attack, and such evidence is accepted and credited by the trier of fact, such testimony could be found sufficient as competent and substantial evidence to rebut the statutory presumption [in section 112.18, Florida Statutes,] and establish non-industrial causation”).
DAVIS, VAN NORTWICK, and PADOVANO, JJ., concur.